Cook, J.,
dissenting. I respectfully dissent from the legal determination of the majority that the trial court abused its discretion in denying Civ.R. 60(B) relief. In order to find that the trial court abused its discretion, Mr. Schulman’s neglect must be of such character that the only reasonable view is that it is excusable.
The neglect here is Mr. Schulman’s failure to timely answer the plaintiffs complaint. Mr. Schulman attributes this failure to his secretary’s neglect. The secretary’s neglect is tied to office circumstances regarding the retirement of the bookkeeper. Those circumstances may help explain why the secretary did not file the answer, but not why Schulman’s neglect in failing to correct those circumstances is legally excusable.
Given that an attorney is accountable for errors by his or her support staff, excusable neglect can never rest solely on the “excuse” that the attorney’s staff erred. Rather, to be “excusable,” the attorney’s neglect must be attributable to factors that fall outside the bounds of his or her ordinary legal responsibilities.
In analogous federal cases construing what constitutes excusable neglect, the United States Circuit Courts and United States Supreme Court have refused to deem neglect “excusable” when workplace disruptions are cited as the cause. In United States v. RG & B Contractors, Inc. (C.A.9, 1994), 21 F.3d 952, the United States Ninth Circuit Court of Appeals rejected the contributing factor of corporate restructuring as sufficient to deem a Fed.R.Civ.P. 60(b) movant’s neglect excusable. The movant in RG & B claimed that, as a result of recent corporate restructuring and the subsequent hiring of a new collections officer who was unfamiliar with its previous operations, invoices that would have enhanced its judgment against a defaulting contractor’s bonding company were not timely, presented to the district court. The circuit court rebuffed the movant’s assertion that such neglect was excusable, stating that “[e]ven a liberal interpretation of ‘excusable neglect’ will not excuse every error or omission in the conduct of litigation.” Id. at 956. The circuit court added that the movant could not possibly contend that it “was unaware of its own corporate restructuring or unaware of the possibility that such activity could cause some dislocations.” Id. *22Implicit in the court’s reasoning is that movant’s legal department should have safeguarded against the mistake and that failure to do so was legally inexcusable.
Similarly, in Pioneer Invest. Serv. Co. v. Brunswick Assoc. L.P. (1993), 507 U.S. 380, 113 S.Ct. 1489, 123 L.Ed.2d 74, the United States Supreme Court, while finding a Fed.R.Bankr.P. 9006(b)(1) movant’s failure to timely file a proof of claim excusable on other grounds, stated that it gave “little weight to the fact that counsel was experiencing upheaval in his law practice at the time of the bar date.”2 Id. at 398, 113 S.Ct. at 1499, 123 L.Ed.2d at 91.
In this case, it was not unreasonable or clearly erroneous for the trial judge to determine that Schulman’s neglect was not legally excusable. Schulman had an obligation to ensure that he and his office staff would be able to continue to handle routine administrative functions in the midst of the disruption caused by his bookkeeper’s retirement. Mr. Schulman alleged that, due to that disruption, files were stacked all over the office. In addition, his secretary was overworked, having to add new bookkeeping duties to her already full work load. Mr. Schulman may not insist that the court excuse his failure to ensure a smooth transition within his own office. Only the overlay of extreme circumstances beyond a lawyer’s reasonable contemplation should suffice as Civ.R. 60(B) excusable neglect grounds in the context of staff error. Such was not the case here.
To hold as the majority does today is to permit lack of diligence to amount to a legal excuse. Mr. Schulman alleges a situation we have all experienced upon losing a skilled secretary, paralegal, or associate attorney. That situation, however, did not offer a legally cognizable excuse for negligence; instead, it required Mr. Schulman to exercise extra efforts, hire more help — whatever it took to be sure no deadline was missed and no file mislaid. Upon undertaking to represent Marc’s, Mr. Schulman shouldered the responsibility of safeguarding his client’s interests. EC 6-4; DR 6-101(A)(3). While Mr. Schulman was free to delegate his obligations in an appropriate manner, he remained ultimately responsible for their completion. When the inevitable error occurred as a result of his staff being overworked and the office unorganized, it was not legally excusable.
Given that the movant failed to allege operative facts that would warrant Civ.R. 60(B) relief, the trial court was not required to grant an evidentiary hearing. I *23would, therefore, affirm the judgment of the court of appeals, upholding the judgment of the trial court.
Moyer, C.J., concurs in the foregoing dissenting opinion.

. While not dealing directly with Fed.R.Civ.P. 60(b), the Pioneer court recognized the similarity of analysis required when determining whether neglect is excusable within the meaning of Fed. R.Civ.P. 60(b)(1) or Fed.R.Bankr.P. 9006(b)(1).